Exhibit 10.1

Execution Version

ASSIGNMENT AND BILL OF SALE

THIS ASSIGNMENT AND BILL OF SALE (this “Assignment”), dated October 19, 2018 is
from each of the limited partnerships set forth on Exhibit A (each an “Assignor”
and collectively, the “Assignors”) to Atlas Resources, LLC, a Pennsylvania
limited liability company (“Assignee”), and is effective as of 12:01 a.m.
Eastern Prevailing Time on September 1, 2018 (“Effective Time”).

RECITALS

A.    Assignors own interests in various oil and gas leases, wells and related
assets (if any), as more fully described in this Assignment.

B.    Assignee has received updated reserve letters from Wright & Company, Inc.
indicating the fair market value of the reserve assets of each Assignor as of
the date and subject to the assumptions and qualifications set forth therein.

C.    The Special Committee (the “Special Committee”) of the Board of Directors
(the “Board”) of Assignee has determined that the transactions described herein
are fair and reasonable to, and in the best interests of, each Assignor and the
limited partners of each such Assignor other than Assignee and its affiliates,
and the Board has approved the transactions described herein.

D.    Based on the foregoing, Assignors desire to assign all of their assets to
Assignee in exchange for Assignee assuming all liabilities and obligations of
Assignors, and Assignee desires to assume all such liabilities and obligations
and accept the assignment of such assets from Assignors on the terms and
conditions provided in this Assignment, in each case followed by the dissolution
and winding up of the Assignors in accordance with the applicable agreements of
limited partnership (as amended) of the Assignors (the “Limited Partnership
Agreements”).

AGREEMENT

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I.

ASSIGNMENT OF ASSETS; ASSUMPTION OF LIABILITIES

1.1    Assignment of Assets. Effective as of the Effective Time, each Assignor
does hereby forever GRANT, BARGAIN, SELL, CONVEY, ASSIGN, TRANSFER, SET OVER AND
DELIVER unto Assignee all of its right, title and interest in and to all
properties and assets of such Assignor, including all properties and assets
described in Section 1.1(a) through Section 1.1(m) below that are owned or held
by such Assignor (collectively, the “Assets”):

(a)    all oil and gas leases, (collectively, the “Leases”), together with any
and all other rights, titles and interests of such Assignor in and to (i) the
leasehold estates



--------------------------------------------------------------------------------

created thereby and (ii) the lands covered by the Leases or included in units
with which the Leases may have been pooled or unitized (the “Lands”), including
in each case, fee interests, royalty interests, overriding royalty interests,
production payments, net profits interests, carried interests, reversionary
interests and all other interests of any kind or character;

(b)    all oil, gas, water, disposal or injection wells located on the Leases
and the Lands or on other leases or lands with which the Leases and/or the Lands
may have been pooled or unitized (collectively, the “Wells”), and all
Hydrocarbons produced therefrom or allocated thereto (the Leases, the Lands and
the Wells being collectively referred to hereinafter as the “Properties”);

(c)    all rights and interests in, under or derived from all unitization and
pooling agreements in effect with respect to the Properties and the units
created thereby which accrue or are attributable to the interests of such
Assignor in the Properties;

(d)    all Contracts;

(e)    all permits, licenses, servitudes, easements, rights-of-way and other
surface agreements (the “Easements”);

(f)    all equipment, machinery, fixtures, and other real, personal and mixed
property, operational and nonoperational, known or unknown, located on the
Properties or the other Assets described above or used or held for use primarily
in connection with the Properties or other Assets described above, including
well equipment, casing, rods, tanks, boilers, buildings, tubing, pumps, motors,
fixtures, machinery, compression equipment, flow lines, pipelines, gathering
systems, processing and separation facilities, structures, materials and other
items (“Personal Property”);

(g)    all Imbalances;

(h)    all geophysical and other seismic and related technical data and
information relating to the Assets, including any geologic and geophysical
interpretations (collectively, the “Seismic Data and Information”);

(i)    all of the rights, titles and interests of such Assignor in and to all of
the files, records, information and data, whether written or electronically
stored, relating solely to the Assets, including: (i) land and title records
(including abstracts of title, title opinions and title curative documents);
(ii) contract files; (iii) correspondence; (iv) maps, engineering data and
reports; (v) log books and operating data; and (vi) facility and well records
(“Records”); provided, however, that such Assignor shall have the right to
retain copies of any or all such Records;

(j)    all claims and causes of action and all proceeds arising from such claims
and causes of action, including any settlements thereof;

(k)    all audit rights;

 

2



--------------------------------------------------------------------------------

(l)    all proceeds, accounts receivable, income, revenues, cash, cash
equivalents, bonds and security therefor and monies owned or held by such
Assignor or attributable to the Assets, including all amounts owed to such
Assignor by Assignee or its Affiliates or held by Assignee or its Affiliates for
the benefit of such Assignor; and

(m)    any amounts held in suspense by such Assignor or any other party
(including Assignee and its Affiliates) on such Assignor’s behalf.

1.2    Assumption of Liabilities. Assignee acknowledges that it is taking the
Assets subject to all Assumed Obligations and, effective as of the Effective
Time, hereby assumes and agrees to fulfill, perform, pay and discharge (or cause
to be fulfilled, performed, paid or discharged) when due all of the Assumed
Obligations, and Assignors acknowledge and accept such assumption. Assignee
hereby represents, warrants and covenants to Assignors that it will have
sufficient financial capability to fulfill, pay, perform and discharge when due
all of the Assumed Obligations.

TO HAVE AND TO HOLD the Assets unto Assignee, its successors and assigns,
forever, subject, however, to the covenants, terms and conditions set forth
herein.

ARTICLE II.

DISCLAIMERS

2.1    Disclaimers of Warranties and Representations.

(a)    Assignors make no representations or warranties, express, statutory or
implied, and Assignors expressly disclaim all liability and responsibility for
any representation, warranty, statement or information made or communicated
(orally or in writing) to Assignee or any of its Affiliates, employees, agents,
consultants or representatives.

(b)    WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, ASSIGNORS EXPRESSLY
DISCLAIM ANY REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR IMPLIED, AS TO
(I) TITLE TO ANY OF THE ASSETS, (II) THE CONTENTS, CHARACTER OR NATURE OF ANY
REPORT OF ANY PETROLEUM ENGINEERING CONSULTANT, OR ANY ENGINEERING, GEOLOGICAL
OR SEISMIC DATA OR INTERPRETATION, INCLUDING THE SEISMIC DATA AND INFORMATION,
RELATING TO THE ASSETS, (III) THE QUANTITY, QUALITY OR RECOVERABILITY OF
HYDROCARBONS IN OR FROM THE ASSETS, (IV) ANY ESTIMATES OF THE VALUE OF THE
ASSETS OR FUTURE REVENUES GENERATED BY THE ASSETS, (V) THE PRODUCTION OF
HYDROCARBONS FROM THE ASSETS, (VI) THE MAINTENANCE, REPAIR, CONDITION, QUALITY,
SUITABILITY, DESIGN OR MARKETABILITY OF THE ASSETS, (VII) THE CONTENT, CHARACTER
OR NATURE OF ANY INFORMATION MEMORANDUM, REPORTS, BROCHURES, CHARTS OR
STATEMENTS (INCLUDING FINANCIAL STATEMENTS) PREPARED BY ASSIGNOR OR THIRD
PARTIES WITH RESPECT TO THE ASSETS AND (VIII) ANY OTHER MATERIALS OR INFORMATION
THAT MAY HAVE BEEN MADE AVAILABLE TO ASSIGNEE OR ITS AFFILIATES, OR ITS OR THEIR
EMPLOYEES, AGENTS, CONSULTANTS, REPRESENTATIVES OR ADVISORS IN CONNECTION WITH
THE

 

3



--------------------------------------------------------------------------------

TRANSACTIONS CONTEMPLATED HEREIN OR ANY DISCUSSION OR PRESENTATION RELATING
THERETO. ASSIGNORS FURTHER DISCLAIM ANY REPRESENTATION OR WARRANTY, EXPRESS,
STATUTORY OR IMPLIED, OF MERCHANTABILITY, FREEDOM FROM LATENT VICES OR DEFECTS,
FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR SAMPLES OF MATERIALS
OF ANY ASSETS, RIGHTS OF A PURCHASER UNDER APPROPRIATE STATUTES TO CLAIM
DIMINUTION OF CONSIDERATION OR RETURN OF THE PURCHASE PRICE, IT BEING EXPRESSLY
UNDERSTOOD AND AGREED BY THE PARTIES HERETO THAT, ASSIGNEE SHALL BE DEEMED TO BE
OBTAINING THE ASSETS IN THEIR PRESENT STATUS, CONDITION AND STATE OF REPAIR, “AS
IS” AND “WHERE IS” WITH ALL FAULTS OR DEFECTS (KNOWN OR UNKNOWN, LATENT,
DISCOVERABLE OR UNDISCOVERABLE), AND THAT ASSIGNEE HAS MADE OR CAUSED TO BE MADE
SUCH INSPECTIONS OF THE ASSETS AS ASSIGNEE DEEMS APPROPRIATE.

(c)    EACH ASSIGNOR HAS NOT AND WILL NOT MAKE ANY REPRESENTATION OR WARRANTY
REGARDING ANY MATTER OR CIRCUMSTANCE RELATING TO ENVIRONMENTAL LAWS, THE RELEASE
OF MATERIALS INTO THE ENVIRONMENT OR THE PROTECTION OF HUMAN HEALTH, SAFETY,
NATURAL RESOURCES OR THE ENVIRONMENT, OR ANY OTHER ENVIRONMENTAL CONDITION OF
THE ASSETS, AND NOTHING IN THIS ASSIGNMENT OR OTHERWISE SHALL BE CONSTRUED AS
SUCH A REPRESENTATION OR WARRANTY. ASSIGNEE SHALL BE DEEMED TO BE TAKING THE
ASSETS “AS IS” AND “WHERE IS” WITH ALL FAULTS FOR PURPOSES OF THEIR
ENVIRONMENTAL CONDITION AND ASSIGNEE HAS MADE OR CAUSED TO BE MADE SUCH
ENVIRONMENTAL INSPECTIONS AS ASSIGNEE DEEMS APPROPRIATE.

(d)    ASSIGNORS AND ASSIGNEE AGREE THAT, TO THE EXTENT REQUIRED TO BE
EFFECTIVE, THE DISCLAIMERS OF CERTAIN REPRESENTATIONS AND WARRANTIES CONTAINED
IN THIS SECTION 2.1 ARE “CONSPICUOUS” DISCLAIMERS FOR THE PURPOSE OF ANY
APPLICABLE LAW.

ARTICLE III.

DEFINED TERMS

3.1    Certain Defined Terms. In addition to the terms defined elsewhere in this
Assignment, for purposes hereof, the following expressions and terms shall have
the meanings set forth in this Section 3.1.

“Affiliate” means any Person that, directly or indirectly, through one or more
intermediaries, controls or is controlled by, or is under common control with,
another Person. The term “control” and its derivatives with respect to any
Person means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.

“Assumed Obligations” means the Liabilities of Assignors, regardless of whether
such Liabilities arose prior to, on or after the date hereof.

 

4



--------------------------------------------------------------------------------

“Contracts” means any written or oral contract or agreement to which any
Assignor is party or by which any of the Assets are bound, including all Leases.

“Hydrocarbons” means oil and gas and other hydrocarbons produced or processed in
association therewith.

“Imbalances” means (a) any imbalance at the wellhead between the amount of
Hydrocarbons produced from a Well and allocable to the interests of any Assignor
therein and the shares of production from the relevant Well to which any
Assignor is entitled and (b) any marketing imbalance between the quantity of
Hydrocarbons required to be delivered by any Assignor under any Contract
relating to the purchase and sale, gathering, transportation, storage,
processing or marketing of Hydrocarbons and the quantity of Hydrocarbons
actually delivered by any Assignor pursuant to the relevant Contract, together
with any appurtenant rights and obligations concerning future in-kind and/or
cash balancing at the wellhead and production balancing at the delivery point
into the relevant sale, gathering, transportation, storage or processing
facility.

“Liabilities” means any and all claims, causes of action, payments, charges,
judgments, assessments, liabilities, losses, obligations, debts, damages,
penalties, fines, fees, interest, charges, costs and expenses (including any
attorneys’ fees, legal or other expenses incurred in connection therewith and
any fees or other monies or obligations owed to or due the Assignee and its
Affiliates), in each case whether known or unknown, absolute or contingent,
liquidated or unliquidated, due or to become due, accrued or not accrued,
asserted, unasserted or otherwise.

ARTICLE IV.

MISCELLANEOUS

4.1    Governing Law; Venue; Jury Waiver.

(a)    THIS ASSIGNMENT AND THE LEGAL RELATIONS AMONG THE PARTIES SHALL BE
GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE,
EXCLUDING ANY CONFLICTS OF LAW RULE OR PRINCIPLE THAT MIGHT REFER CONSTRUCTION
OF SUCH PROVISIONS TO THE LAWS OF ANOTHER JURISDICTION AND VENUE FOR ANY SUIT
ARISING OUT OF OR RELATED TO THIS ASSIGNMENT WILL LIE EXCLUSIVELY IN COURTS
LOCATED IN THE STATE OF DELAWARE.

(b)    THE PARTIES HERETO AGREE THAT THEY HEREBY IRREVOCABLY WAIVE THE RIGHT TO
TRIAL BY JURY IN ANY ACTION TO ENFORCE OR INTERPRET THE PROVISIONS OF THIS
ASSIGNMENT.

4.2    Construction; Interpretation. In this Assignment, unless the context
otherwise indicates: (a) the Exhibits attached hereto are incorporated herein
and made a part hereof for all purposes; (b) references to Sections, Articles
and Exhibits are to the Sections, Articles and Exhibits of this Assignment and
will include all clauses and sub-clauses therein; (c) unless the context
otherwise requires, any reference to a statutory provision (including those
contained in subordinate legislation and regulations) is a reference to such
provision as amended or re-enacted or as modified by other statutory provisions
from time to time and includes

 

5



--------------------------------------------------------------------------------

subsequent legislation and regulations made under the relevant statute;
(d) where the context requires, words denoting the singular will also include
the plural and vice versa; (e) references in this Assignment to other agreements
will be a reference to such agreement as amended, supplemented and/or novated
from time to time; (f) references to words importing any gender will include any
other gender; (g) references to the words “include” and “including” are to be
construed without limitation; (h) where a date or time period is specified, it
will be deemed inclusive of the last day in such period or the date specified,
as the case may be; (i) no consideration will be given to the fact or
presumption that one party had a greater or lesser hand in drafting this
Assignment; (j) the words “this Assignment,” “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Assignment as a whole and
not to any particular subdivision unless expressly so limited; and
(k) references to a written agreement refer to such agreement as it may be
amended, modified or supplemented from time to time.

4.3    Separate Assignments. Where separate assignments of Assets have been, or
will be, executed for filing with and/or approval by applicable governmental
authorities, any such separate assignments (a) shall not constitute any
additional assignment of the Assets, (b) are not intended to modify, and shall
not modify, any of the terms, covenants and conditions, or limitations on
warranties, set forth in this Assignment and are not intended to create, and
shall not create, any representations, warranties or additional covenants of or
by any Assignor to Assignee, and (c) shall be deemed to contain all of the terms
and provisions of this Assignment, as fully and to all intents and purposes as
though the same were set forth at length in such separate assignments.

4.4    Filings and Certain Governmental Approvals. Promptly after the date
hereof, Assignee will (a) record all assignments of the Assets in all applicable
real property records and (b) actively pursue the approval of all applicable
governmental authorities of the assignment of the Assets to Assignee. Assignors
will cooperate in such activities as reasonably requested by Assignee, at
Assignee’s sole cost and expense.

4.5    Dissolution and Winding Up of the Assignors. Assignee hereby covenants
and agrees that, as soon as reasonably practicable following the Effective Time,
it will give such notice as is required under the applicable Limited Partnership
Agreement and applicable law, in Assignee’s capacity as managing general partner
of each Assignor, to cause the dissolution and winding up of each Assignor as
promptly as practicable in accordance with the applicable Limited Partnership
Agreement.

4.6    Successors and Assigns; Parties in Interest. The terms and provisions of
this Assignment shall be binding upon and inure to the benefit of Assignors and
Assignee and their respective successors and assigns. No other person shall have
(a) any right, benefit, priority, or interest hereunder or as a result hereof or
(b) standing to require satisfaction of the provisions hereof in accordance with
their terms.

4.7    Counterparts. This Assignment may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all of such counterparts shall constitute for all purposes one
agreement. Multiple counterparts of this Assignment may be recorded in the
counties of the states where the Assets are located, but the inclusion of a
description of any Asset in more than one counterpart of this Assignment shall

 

6



--------------------------------------------------------------------------------

not be construed as having effected any cumulative, multiple or overlapping
interest in the applicable Asset. Any signature hereto delivered by a party by
facsimile or electronic transmission shall be deemed an original signature
hereto.

4.8    Further Assurances. After the date hereof, Assignors, on the one hand,
and Assignee, on the other hand, shall execute and deliver, or shall cause to be
executed and delivered from time to time, such further instruments of conveyance
and transfer, and shall take such other actions as any party may reasonably
request to convey and deliver the Assets and Assumed Obligations to Assignee, to
perfect Assignee’s title thereto and to accomplish the orderly transfer of the
Assets and Assumed Obligations to Assignee in the manner contemplated by this
Assignment.

4.9    Entire Agreement. This Assignment (together with the Exhibits to this
Assignment) constitutes the entire agreement among the parties hereto and
supersedes any other agreements, whether written or oral, that may have been
made or entered into by or among any of the parties hereto or any of their
respective Affiliates relating to the transactions contemplated hereby.

4.10    Amendments. This Assignment may be amended or modified in whole or in
part, and terms and conditions may be waived, only by a duly authorized
agreement in writing which makes reference to this Assignment executed by each
party.

4.11    Several Liability of Assignors. Notwithstanding anything to the contrary
set forth herein, the obligations of the Assignors hereunder are several and not
joint and several.

4.12    Survival. All representations, warranties, covenants and agreements
contained herein shall survive the consummation of the transactions described in
this Assignment.

4.13    Severability. If any provision of this Assignment is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Assignment will remain in full force and effect. The parties further agree
that if any provision contained herein is, to any extent, held invalid or
unenforceable in any respect under the laws governing this Assignment, they will
take any actions necessary to render the remaining provisions of this Assignment
valid and enforceable to the fullest extent permitted by law and, to the extent
necessary, will amend or otherwise modify this Assignment to replace any
provision contained herein that is held invalid or unenforceable with a valid
and enforceable provision giving effect to the intent of the parties to the
greatest extent legally permissible.

[THE NEXT SUCCEEDING PAGE IS THE EXECUTION PAGE]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Assignment on the date
first above written.

 

ASSIGNORS: Atlas Resources Series 31-2011 L.P. By:   Atlas Resources, LLC, its
Managing General Partner By:  

/s/ Joel S. Heiser

Name:   Joel S. Heiser Title:   General Counsel Atlas Resources Public
#18-2009(B) L.P. By:   Atlas Resources, LLC, its Managing General Partner By:  

/s/ Joel S. Heiser

Name: Joel S. Heiser Title:   General Counsel Atlas Resources Public #18-2009(C)
L.P. By:   Atlas Resources, LLC, its Managing General Partner By:  

/s/ Joel S. Heiser

Name:   Joel S. Heiser Title:   General Counsel ASSIGNEE: Atlas Resources, LLC
By:  

/s/ Joel S. Heiser

Name:   Joel S. Heiser Title:   General Counsel

 

[Signature Page to Assignment and Bill of Sale]



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNORS

 

1.

Atlas Resources Series 31-2011 L.P., a Delaware limited partnership

 

2.

Atlas Resources Public #18-2009(B) L.P., a Delaware limited partnership

 

3.

Atlas Resources Public #18-2009(C) L.P., a Delaware limited partnership